Order entered September 3, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01545-CR
                                      No. 05-18-01546-CR
                                      No. 05-18-01547-CR
                                      No. 05-18-01548-CR
                                      No. 05-18-01549-CR
                                      No. 05-18-01550-CR

                              LUIS ANGEL RUEDA, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                    On Appeal from the 292nd Judicial District Court
                                 Dallas County, Texas
             Trial Court Cause Nos. F18-51915-V, F18-51916-V, F18-51917-V,
                       F18-75237-V, F18-75268-V & F18-24000-V

                                           ORDER
       We REINSTATE these appeals.

       We abated the appeals for the trial court to issue amended certifications accurately

reflecting the trial court proceedings.    On August 15, 2019, supplemental clerk’s records

containing the amended certifications were filed with this Court.

       These appeals are at issue and will be submitted in due course.

                                                      /s/   LANA MYERS
                                                            JUSTICE